Citation Nr: 0311295	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  00-19 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for schizophrenia, 
paranoid type, claimed as mental problems.

2.  Entitlement to service connection for toothache.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Houston, Texas.

Review of the claims file indicates that the veteran filed 
for service connection in February 1999, identifying the 
following service-connected disabilities:  seizures and 
mental problems.  He also reported that he received treatment 
for a toothache in service.  The RO acknowledged the three 
claims for service connection by letter dated in April 1999 
and requested a recent medical report showing diagnosis, 
findings, or treatment of a mental disorder, seizure 
disorder, and tooth condition.  Review of the file reveals no 
rating decision that shows adjudication of the veteran's 
claim for service connection for seizure disorder; 
accordingly, the Board refers the issue to the agency of 
original jurisdiction for disposition.  Further review of the 
file shows that the veteran indicated on VA Form 9, dated in 
August 2000, that he desired to have a Board hearing in 
Washington, D.C.  The Board further notes that the veteran 
later indicated on VA Form 9, dated in October 2000, that he 
did not want a Board hearing.  Since the veteran had only one 
appeal pending, the Board interprets this as a withdrawal of 
the prior hearing request.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish her claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  Schizophrenia, paranoid type, was not shown in service.

3.  The evidence submitted in support of the claim for 
service connection for mental problems does not establish a 
nexus between current schizophrenia, paranoid type and 
service.

4.  The evidence submitted in support of the claim for 
service connection for a toothache does not establish a 
current dental disability that is related to service.


CONCLUSIONS OF LAW

1.  Schizophrenia, paranoid type, claimed as mental problems, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.  A dental disorder, claimed as a toothache, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§  
1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless either Congress 
provided otherwise or Congress has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991)

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
November 1999 rating decision, the August 2000 Statement of 
the Case (SOC), and subsequent Supplemental SOC(s) the RO 
provided the veteran with the applicable law and regulations 
and gave notice as to the evidence generally needed to 
substantiate his claim.  The RO sent a letter to the veteran 
dated in January and April 2001 that advised him of what the 
responsibilities of the VA and the veteran are in developing 
the record.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not identified any evidence that has 
not been associated with the record.  Review of the record 
does not suggest the existence of any outstanding Federal 
government record or any other records that could 
substantiate the veteran's claim.  

Accordingly, with respect to the duty to assist, the Board 
finds that the evidence of record, which includes service 
medical records, VA medical records, and private medical 
records, is sufficient to dispose of the issues on appeal.  
Since the RO has also provided all required notice and 
assistance to the veteran, the Board finds that there is no 
prejudice in proceeding with the claim at this time.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGPREC No. 16-92 
(July 24, 1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
make a showing of chronic disease in service, a combination 
of manifestations is required that is sufficient to be 
identified as the disease entity and sufficiently observable 
to establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2002).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease that is diagnosed after discharge, when the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease (pyorrhea) will 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in § 17.61 of this chapter.  38 C.F.R. § 3.381 
(2002).

The Board notes that loss of teeth can be service connected 
for monetary benefits only if such loss is, inter alia, "due 
to loss of substance of body of maxilla or mandible."  
38 C.F.R. § 4.150, Diagnostic Code 9913 (2002); see also 
38 C.F.R. § 3.381 (stating that replaceable teeth may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of § 17.161 of this 
chapter; Dorland's Illustrated Medical Dictionary 994, 984 
(28th ed. 1994) (the maxilla is one of the bones forming the 
upper jaw, and the mandible is the bone of the lower jaw); 
Woodson v. Brown, 8 Vet. App. 352 (1995). 

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).

Service medical records indicate that the veteran underwent 
an enlistment physical examination in March 1974.  He 
reported a medical history of a fracture, right thigh three 
years earlier.  The examining physician indicated that the 
fracture was closed without sequelae.    The veteran denied 
any history of frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, nervous trouble 
of any sort, or periods of unconsciousness.  The clinical 
evaluation was normal.  Dental treatment records show that 
the veteran had tooth #19 removed in April 1974, leaving only 
the roots.  The veteran was scheduled for a sick call 
appointment for the following morning with regard to teeth # 
30 and #31.  He reported for his appointment the next day and 
tooth #31 was removed.  Records indicate that additional 
treatment was planned for teeth # 18 and #20.  

The veteran's platoon commander referred the veteran to the 
Neuropsychiatric Unit in April 1974.  He reported that the 
veteran's performance had been substandard, which he rated as 
poor.  He stated that his progress had been downhill. He 
indicated that the veteran had no motivation or respect for 
drill instructors and had no discipline at all.  The platoon 
commander indicated that he was unreliable, disobedient, and 
a wise guy.  On a separate referral, the platoon commander 
stated that the veteran "tried to run the outfit" at times 
and referred to the veteran as a "goof off" that "will get 
away with anything he can as long as he does not have to put 
out any effort to do it."  The company commander concurred 
with the platoon commander's recommendation for discharge and 
he commented in reference to the veteran that he "disobeys 
order-untrustworthy-a sneak!"  The veteran underwent a 
psychiatric evaluation, which indicated that he did not 
present an incapacitating physical or mental disability that 
would warrant his discharge.  The examining physician also 
concluded that there was no requirement for psychiatric 
hospitalization or treatment.  The clinical impression was 
that the veteran claimed that he wanted to be in service, but 
his record appeared to indicate the opposite.  He had no 
psychiatric problem or reason for disposition; there was no 
psychiatric contraindication to discharge via "DAB" if this 
was deemed necessary.  MCRD 1910/23, dated in April 1974, 
reflects that the veteran was to be processed for discharge 
for unsuitability by reason of defective attitude.

Post-service medical records show that providers in the Texas 
Department of Mental Health and Mental Retardation treated 
the veteran from January 1980 through January 1993.  The 
veteran was first hospitalized in January 1980 at T.S. 
Hospital for a 90-day commitment; at that time he reported 
that he had been experiencing auditory hallucinations.  The 
veteran's mother reported that he was uncooperative, had been 
acting very inappropriately, and had been fighting with 
family members. She further stated that had been abusing 
alcohol and had paranoid ideations that someone was trying to 
kill him.  His mother reported that he had been threatening 
to kill her and that voices told him to do it.  There was no 
known previous history of psychiatric treatment.  It appeared 
that the veteran had been having problems for "many years, 
partially related to social and economic deprivation."  The 
admission was approximately 42 days duration.  The discharge 
diagnoses were schizoid personality and alcohol addiction.  
The etiology was psychogenic and environmental.  The 
prognosis was guarded, "in light of two year development and 
process that resulted in hospitalization."  

The veteran was treated at T.S. Hospital again in January 
1981 for approximately 21 days.  The caseworker's summary 
indicates that the veteran attended clinical appointments 
several times after his previous discharge (January 1980), 
but stopped attending two months prior when he also 
discontinued his medication.  He reported being "confused" 
and was seeing visions and hearing voices.  The Physician's 
Discharge Furlough Note indicates that during the admission, 
the veteran began going to the dental office for check up and 
treatment of an oral infection.  The diagnosis of psychiatric 
syndromes was schizophrenia, undifferentiated, chronic with 
acute exacerbation.  The diagnosed physical disorder(s) was 
oral infection, treated.

The veteran was admitted to T.S. Hospital in June 1982 for a 
90-day commitment pursuant to a Mental Illness Warrant.  The 
veteran left the hospital without authorization approximately 
ten days after admission, but returned about four days later.  
He left without authorization again about one week later and 
was discharged against medical advice.  The discharge 
diagnoses were the same as his previous commitment.  The 
veteran was admitted again in November 1982 on a 90-day 
commitment.  The caseworker's report reflects that the 
veteran had been seen at P.M. Hospital in October for 
blackouts spells.  He was considered a threat to himself and 
others, and was therefore committed to T.S. Hospital.  He was 
referred to a mental health/mental retardation clinic upon 
discharged.  The Physician's Discharge Furlough Note 
indicated a number of unauthorized departures and the 
veteran's refusal to enter an alcoholics program.  The 
discharge diagnoses continued to be the same.  The veteran 
was voluntarily readmitted to T.S. Hospital in July 1983 for 
treatment of schizophrenia undifferentiated, chronic, and 
alcohol dependence, continuous.  He reported that he was 
drinking excessively and was off his medication.  After 
approximately 11 days, the veteran departed without 
authorization and he was discharged against medical advice.

The veteran was admitted to R.S. Hospital in July 1993 under 
an Order of Protective Custody.  The pertinent presumptive 
diagnosis was chronic paranoid schizophrenia in partial 
remission.  Records indicate that the veteran had been 
incarcerated with the Texas Department of Corrections since 
September 1985 and had been recently released.  The veteran 
received treatment for approximately 30 days and was released 
with a referral to a mental health clinic.  The pertinent 
final diagnosis was chronic paranoid schizophrenia in partial 
remission.

VA outpatient records show that the veteran presented to a VA 
outpatient clinic in March 1998 requesting to see a dentist 
for a "bad tooth."  It was determined that the veteran was 
ineligible for dental treatment and he was not seen.  
Approximately three weeks later the veteran presented with 
complaints of auditory and visual hallucinations, thought 
insertion, and thought withdrawal.  The diagnosis was 
schizophrenia, paranoid type.  A July 1998 note indicates 
that the veteran had not shown for two psychiatric 
appointments and would not be rescheduled.


II.  Analysis

Service Connection for Schizophrenia, Paranoid Type

A review of the record reveals that a psychiatrist evaluated 
the veteran in service and found him not to have any 
psychiatric disorder.  Rather, the veteran was thought to 
have a problem with his attitude.  The post-service record 
demonstrates through both treatment and the history provided 
by the veteran, that the veteran did not begin to have 
"problems" until years after his discharge.  He reported 
that he started having problems at age 20, which was 
approximately two years after his separation from service.  
The veteran's estimation of the time of onset of symptoms 
represents the earliest estimation of record.  Actual 
treatment for and diagnosis of a mental disorder did not 
occur until January 1980, approximately six years after 
service.  The treating physician indicated in the veteran's 
prognosis that psychiatric illness had developed over a two-
year period, which would date the onset in 1978 or 1977 at 
the earliest.  This record fails to offer any competent 
evidence that the veteran had a chronic mental illness in 
service or symptoms of a mental illness that continued and 
manifested into his current diagnosis, schizophrenia, 
paranoid type.  Accordingly, the Board finds that service 
connection for schizophrenia, paranoid type, is not 
warranted.  

In making this determination the Board considered the 
necessity of having a VA compensation and pension (C&P) 
psychiatric examination.  In this regard, the Board reviewed 
service medical records for any injury, event, or disease in 
service that could be linked to his current diagnosis, but 
there was none.  While the Board acknowledges apparent 
discipline and "attitude" problems in service, the Board 
also observes that these problems were specifically brought 
to the attention of a psychiatrist, who personally evaluated 
the veteran in light of his record and found that he had no 
psychiatric problems.  Based on the psychiatrist's findings 
and the lack of continuous problems from service, the Board 
concluded that there was no injury, event, or disease that 
could be linked with his current diagnosis of schizophrenia, 
paranoid type.  Accordingly, a psychiatric evaluation was not 
warranted in this case.  Finally, the Board considered the 
doctrine of reasonable doubt, but as the competent evidence 
in this case is overwhelmingly against the claim and 
reasonable doubt is not for application.


Service Connection for Toothache

Review of service medical records show that two of the 
veteran's teeth were surgically removed and two more 
extractions were planned.  There is, however, no diagnosis of 
a dental disorder in service.  Post-service records show only 
two instances when the veteran sought dental treatment: (1) 
in January 1981 when the veteran was treated for an oral 
infection, and (2) in March 1998 when the veteran sought 
treatment for a "bad tooth."  Unfortunately, the veteran 
was not eligible for dental treatment at the VA in 1998 and 
he has not identified any other record of dental treatment.  
Consequently, the record fails to show that he has ever been 
diagnosed with a dental disorder, other than the remote 
diagnosis of an oral infection.   It is now well settled that 
in order to be considered for service connection, a claimant 
must first have a disability.  See Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (Service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141, 143.  Since there is no competent evidence 
that the veteran has a current dental disorder, the Board 
must find that service connection for a toothache is not 
warranted.  The United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") ruled, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  See Sanchez- Benitez v. Brown, 
13 Vet. App. 282 (1999).  See also Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed.Cir. 2001) (Observing that 
"pain is not wholly irrelevant to the assessment of a 
disability for which a veteran seeks compensation," but that 
"[e]ven assuming arguendo that free-standing pain wholly 
unrelated to any current disability is a compensable 
disability, such pain cannot be compensable in the absence of 
proof of an in-service disease or injury to which the current 
pain can be connected by medical evidence.  Such a 'pain 
alone' claim must fail when there is no sufficient factual 
showing that the pain derives from an in-service disease.")  

Although the veteran had two teeth removed in service, there 
is a significant gap between that treatment in early 1974 and 
subsequent complaint of symptoms occurring in January 1981 
and March 1998.  This evidence also fails to show any 
continuity of symptoms and a current diagnosis.  The Board 
concludes therefore that service connection for toothache is 
not warranted.  In making this determination, the Board also 
concluded that a VA C&P dental examination was not necessary 
to resolve the appeal because there is no current diagnosis 
of a dental disability.








ORDER

Service connection for schizophrenia, paranoid type, claimed 
as mental problems, is denied.

Service connection for toothache is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

